Citation Nr: 1207174	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-04 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a sinus/allergy disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from December 1978 to July 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, determined that new and material evidence had not been submitted to reopen the previously denied claim for a sinus condition (also claimed as an allergy condition).

In December 2010, the Board reopened the claim of entitlement to service connection for a sinus/allergy disorder and remanded the issue for further development.  

In May 2011, the Board once again remanded the claim for further development.

In October 2011, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in November 2011.  The Veteran was advised of his right to provide additional evidence or argument in response to that opinion.  He notified the Board that he had no further evidence and asked that adjudication of his appeal proceed. 


FINDING OF FACT

The Veteran's chronic rhinitis (claimed as an allergy disorder) is not etiologically related to service and he does not currently suffer from chronic sinusitis. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a sinus/allergy disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in letters dated in January 2006, March 2006, May 2007 and November 2011, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2006 and May 2007 letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in August 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports.

In December 2010, and again in May 2011, the Board remanded the case to the RO via the VA Appeals Management Center (AMC), in Washington, DC for additional development.  The actions requested in the prior remands have been undertaken.  In this regard, VA treatment records, including the requested CT report were obtained, the Veteran was asked to advise VA of private treatment providers in a January 2011 letter, a VA examination was conducted, and a VA opinion by a specialist was obtained to clarify other VA opinions.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for a sinus/allergy disorder. 

The Veteran's service treatment records reflect that he was seen for nose bleeds from unknown causes on two occasions in January 1979 and on one occasion in June 1979.  In July 1982, the Veteran was seen for eye pain.  During the visit, he reported that he had a history of sinus problems which he treated with medications.  The examiner noted that the Veteran had a slight runny nose and that his lungs were clear.  In November 1982, the Veteran was seen for congestion that he reported he had been experiencing for two days prior to seeking treatment.  On this occasion, the report indicated that the Veteran's throat was congested and he was coughing up phlegm.  The Veteran was assessed as having an upper respiratory infection and was advised to take Sudafed and Robitussin DM medications. 

Following discharge from service in July 1984, private outpatient treatment records show that the Veteran was seen for congestion headaches in March and May 1985 and that he was assessed as having allergies and an upper respiratory infection on both occasions.  In May 1985, the Veteran was diagnosed as having sinusitis and he was prescribed medication for treatment of this condition.

In May 2005, the Veteran was seen by a private physician whereby the Veteran noted on his medical history that he suffered from allergies and hay fever.

In a February 2006 statement, a private physician noted that the Veteran gave a history of chronic allergic rhinitis that began when he was in boot camp.  The Veteran stated that he had numerous exacerbations but that the first episode did happen in the military and was severe with recurrent nose bleeds for which he sought medical attention.  The physician noted that the Veteran's symptoms have continued and are now under fair control with daily use of Allegra.

As noted in the introduction, in December 2010, the Board reopened the Veteran's claim for entitlement to service connection for a sinus/allergy disorder, and remanded the issue for further evidentiary development which included an evaluation by a VA examiner. 

The Veteran was afforded a VA examination in February 2011.  An ENT consult in February 2011 revealed a diagnosis of chronic rhinitis.  The ENT examiner further indicated that a sinus CT (computed tomography) scan was needed to get a more complete evaluation of the Veteran's condition and that a follow-up was warranted after the CT scan.  Additionally, the February 2011 VA examiner concluded that the Veteran's ear, nose and throat problem was not caused by or a result of his military service.  The examiner commented on the Veteran's three visits during service, that current examination (to include an x-ray) did not find an active problem and that sinusitis was not found.  It was noted that the ENT examiner's impression was chronic rhinitis.  The examiner felt that the Veteran did not have sinusitis and may have rhinitis now and then with nose bleeding per history.

An opinion was provided by the same VA physician in March 2011.  The examiner concluded that the Veteran did not have sinusitis but chronic rhinitis and opined that the disorder less likely than not began during service.  With regard to the Veteran's reported history of intermitted nose bleeds and chronic rhinitis, the examiner explained that the current disorder did not likely start in service since the problem was not consistent or progressive.  

The Board found the March 2011 VA examiner's discussion to be confusing and therefore sought a clarifying opinion from a VHA physician.  A VA otolaryngologist reviewed the claims file and provided an opinion, dated in November 2011.  The VA otolaryngologist noted that the Veteran's medical records were reviewed with specific attention paid to a sinus/allergy disorder.  The specialist provided a detailed history of the Veteran's service treatment records and also highlighted pertinent findings from his dental treatment record.  He also emphasized that the Veteran's first sinus x-ray was conducted in February 2011 which was negative and that a CT scan of the sinuses in March 2011 revealed small retention cysts of the bilateral maxillary sinuses.  

The VA otolaryngologist concluded that there was no evidence to suggest that the Veteran had chronic sinusitis during the course of the claim and that there was no evidence of any chronic rhinitis during his period of active service.  He stated that the Veteran had several minor episodes of epistaxis while on active duty and infrequent rhinitis, certainly not chronic.  He noted that in a November 1998 treatment record, the Veteran reported that he self-treated his headaches with nasal spray and by lying down.  The VA otolaryngologist felt that the Veteran's condition was not a quality of life issue since the first x-ray of the sinuses was conducted in February 2011.  He explained that the CT scan of the sinuses on March 2011 confirmed essentially negative findings and that he would expect small retention cysts in the maxillary sinuses to be an incidental finding and asymptomatic.  The VA otolaryngologist reported that the imaging studies do not support a chronic allergic diathesis.  Also, it was noted that the Veteran has documented gastroesophageal reflux disease (GERD) which was contributed to by being overweight and his apparent sedentary lifestyle.  The VA otolaryngologist felt that this condition may also have contributed to some sinus symptoms such as congestion and post-nasal discharge.  

Initially, the Board finds that the preponderance of the evidence is against a finding that the Veteran's chronic rhinitis is etiologically related to service.  The Veteran was diagnosed with chronic rhinitis on VA examination in February 2011, and service treatment records document his report of sinus problems and treatment for nose bleeds and runny nose.  However, the most probative evidence is against a finding that a link exists between the Veteran's current condition and his complaints in service.  The March 2004 VA examiner concluded that the Veteran's chronic rhinitis was not related to his active service.  Upon further review of the Veteran's medical records and evaluation of the Veteran's claim, the November 2011 VA otolaryngologist also concluded that there was no evidence of chronic rhinitis during the Veteran's active service.  The VA otolaryngologist explained that that the Veteran's episodes of rhinitis during service were infrequent and not chronic.  Moreover, the physician noted that the imaging studies do not support a finding of chronic allergic rhinitis disorder but rather suggested that incidental findings of retention cysts in the maxillary sinuses were asymptomatic.  There is no other competent medical opinion that contradicts these opinions or otherwise suggests that the Veteran's current rhinitis was incurred in service. 

Although a February 2006 private physician noted that the Veteran gave a history of chronic allergic rhinitis that began when he was in boot camp, the physician provided no further elaboration of the Veteran's reported disorder.  The Court has held that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As such, to the extent the private physician's statement constitutes an opinion, it is entitled to no probative value.  

While the Board does not doubt that the Veteran believes that his claimed condition is related to his active service, the current existence and the etiology of his claimed condition requires medical expertise to determine.  As a layperson without the appropriate medical training or expertise, the Veteran simply is not competent to render a probative opinion on the diagnosis and etiology of his claimed disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  On this point the Board finds the opinion of the VA otolaryngologist to be of greater probative value than the Veteran's lay assertions.  In light of the evidence in this case, the Board finds entitlement to service connection for chronic rhinitis (claimed as an allergy disorder) is not warranted. 

Moreover, the Board finds that service connection for a sinus disorder is not warranted.  A VA examiner in February and March 2011 concluded that the Veteran did not have a current sinusitis disorder.  Similarly, the VA otolaryngologist in November 2011 clarified that the Veteran does not have a chronic sinusitis disorder.  The VA otolaryngologist's opinion was based on a thorough review of pertinent medical evidence to include negative diagnostic test findings.  

The Board acknowledges that a May 1985 private treatment report reflects a diagnosis of sinusitis.  However, from the time that the Veteran's application to reopen his claim of entitlement to service connection for a sinus/allergy disorder was received in December 2005, there is no medical record documenting treatment for or a diagnosis of a sinus disability.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  Accordingly, because the medical evidence of record does not show that a current sinus disorder exists, and because there is no competent evidence linking a current sinus disorder to service, entitlement to service connection for a sinus disability is denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

To the extent the Veteran contends he suffers from a current, chronic sinus disability that is related to active service, the current existence and the etiology of his claimed condition requires medical expertise to determine.  Thus, his opinion as a lay person is not competent medical evidence on this point.  Again, the Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.  See Jandreau, supra. 

For all the foregoing reasons, the Board finds that the claim for service connection for a sinus/allergy disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a sinus/allergy disorder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


